

116 HR 3420 IH: Federal Law Enforcement and Public Protection Act
U.S. House of Representatives
2019-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3420IN THE HOUSE OF REPRESENTATIVESJune 21, 2019Mr. DeSaulnier introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 18, United States Code, to improve safety and security for service weapons used by
			 Federal law enforcement officers, and for other purposes.
	
 1.Short titleThis Act may be cited as the Federal Law Enforcement and Public Protection Act. 2.Improving safety and security for service weapons used by Federal law enforcement officers (a)In generalChapter 203 of title 18, United States Code, is amended by adding at the end the following:
				
					3064.Safety and security of service weapons used by Federal law enforcement officers
 (a)The head of each civilian or military Federal law enforcement agency shall prescribe requirements for the safe locking and storage of service firearms when they are not in use, to be followed by each Federal law enforcement officer in that agency and each person who assists that agency in its law enforcement functions, who carries a firearm as a service weapon. The agency shall, subject to the availability of appropriations, provide the appropriate equipment needed to comply with those requirements to each person to whom that agency’s requirements prescribed under this subsection apply.
 (b)In prescribing the requirements under subsection (a) the head of each agency shall adopt the following minimum standards for safe storage and locking:
 (1)Officers are responsible for the safe storage of their service firearm when not in their personal possession by using smart guns and smart locks, trigger locks, safes, gunlock boxes, or other means approved by the agency.
 (2)Service firearms shall not be stored in patrol or personally owned vehicles except for temporary storage when at court, when other options for safekeeping are not available, or if authorized by the agency.
 (3)Any violation of the requirements constitutes grounds for discipline, for which the agency shall consider imposing minimum punishment standards.
 (c)The head of each Federal civilian or military law enforcement agency shall report any loss or theft of a service firearm from that agency, any law enforcement officer in that agency, or any person assisting such an officer—
 (1)to relevant State and local law enforcement agencies; and (2)to the Bureau of Alcohol, Tobacco, and Firearms and the Federal Bureau of Investigation, in order to facilitate the central availability of information about the prevalence of such loss or theft.
 (d)The head of each civilian or military Federal law enforcement agency shall take appropriate action to ensure that any person who assists that agency in its law enforcement functions and carries a firearm in the course of doing so is trained in safe storage and locking practices.
 (e)The head of each civilian and military Federal law enforcement agency shall provide written materials to each Federal law enforcement officer in that agency, and each person who assists that agency in its law enforcement functions, who carries a firearm as a service weapon, about the statistical risks of keeping a firearm at home, especially if it is easily accessible.
 (f)There are authorized to be appropriated to carry out this section, including the provision of equipment under subsection (a), such sums as may be necessary..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 203 of title 18, United States Code, is amended by adding at the end the following new item:
				
					
						3064. Safety and security of service weapons used by Federal law enforcement officers..
			